Appellant was convicted of theft — a misdemeanor — and his punishment assessed at a fine of $25 and thirty minutes confinement in the county jail.
Z.C. Jones testified to having lost two bushels of blackeyed peas. In the first bill it is shown he testified: "On the next morning I was again at the house and the sack of peas were gone. At the side of the road I saw where a wagon had turned out of the road in front of said house. The tracks of the wagon and horses were in the soft dirt on the side of the road, and I noticed that where the wagon had stopped at the side of the road some cotton seed hulls had been spilt on the ground; and I also found some of the blackeyed peas on the ground. I walked up the road in the easterly direction to Morgan Peacock's pasture and I saw the track of some horses and a wagon in Morgan Peacock's pasture; the tracks of the horses in Morgan Peacock's pasture were the same as the tracks of the horses that I saw where the wagon turned out of the road in front of the house from which the peas were taken. The horses were shod. I did not measure any of the tracks nor the hoofs of the defendant's horses." Appellant objected to this testimony because it called for the conclusion of the witness; that in the absence of measurement having been made by the witness he should not be permitted to testify that the tracks about which he first testified and the tracks he found in Morgan Peacock's pasture were the same tracks. The testimony in fact would show the witness found the wagon tracks and mule tracks in the road near the house from where the peas were taken, and he traced those tracks and found where some cotton seed hulls and blackeyed peas had been spilled *Page 649 
on the ground, and he walked on and saw similar tracks in Morgan Peacock's pasture. Such testimony was held to be admissible in the case of Porch v. State, 50 Tex.Crim. Rep., wherein it was said: "Witness stated that he observed these tracks, and that they looked to him to be the same tracks — that is, made by the same person both coming and going. We believe that this testimony was admissible, and any objection urged thereto would go to the weight, and not to its competency. As we understand it, this is not a comparison between a track on the ground where the homicide occurred, and a track found somewhere else, or between the appearance of a track made by defendant and a track found on the ground. But it is a comparison by the witness of tracks going and coming, found in juxtaposition to each other, and in the immediate vicinity of the spot where the homicide was committed. Gill v. State, 36 Tex.Crim. Rep.; Weaver v. State,46 Tex. Crim. 607."
The next bill complains that Mr. Jones was permitted to testify that, when he went to appellant's house, and identified the peas there found as his peas, the sheriff was with him. Appellant objected to the witness being permitted to testify who was with him. This was clearly admissible, and such testimony would have no tendency to cause the jury to believe the sheriff thought appellant guilty. At any rate, there was no error in permitting the witness to state who accompanied him. It is also contended that it was improper to permit the witness to testify he identified the peas as the peas stolen from him, defendant not being present. This has been clearly settled adversely to appellant's contention in Davis v. State, 55 S.W. Rep., 340.
Defendant placed his wife on the stand as a witness and had her testify that she was in Cleburne and saw her husband buy the sack of blackeyed peas found at their home from a man. That her husband paid $3 for the peas. These were the peas Jones claimed to identify as his peas, and on cross-examination the State asked her if she did not tell Sheriff Cooper, while Cooper and Jones were at their house, "that all you knew about the peas was that your husband told you he had bought them." She denied making this statement. Appellant objected to this question, as he had asked his wife nothing about what he had told the sheriff. The question was proper cross-examination, as appellant's wife, at his instance, had testified she saw him purchase the peas and pay a man $3 for the peas. She could be impeached on that testimony the same as any other witness, and there was no error in permitting the sheriff to testify that Mrs. Williams had told him "that she knew the peas belonged to them, because her husband told her he had bought the peas."
After they had retired and considered the case, the jury returned into court the following verdict: "We, the jury, find defendant guilty as charged in the indictment and assess his punishment at a fine of $25." When this verdict was read by the clerk, the court requested the clerk to hand the papers to him, when the court instructed the jury, they must retire to their room, and if they found appellant guilty, *Page 650 
under the law, they must assess as part of the punishment a jail penalty. Appellant objected to this proceeding, contending that as the verdict as at first returned did not assess a jail penalty, but only assessed a pecuniary fine, the defendant should be discharged. The court acted properly in refusing to receive the verdict, and instructing them under the law, to return to their room, and if they found appellant guilty, they must assess some imprisonment in the jail. As the verdict first returned found appellant guilty, he was not entitled to be discharged from custody, and until the jury had been discharged, the court could, and properly did, require them to return a verdict in accordance with law.
The evidence is conflicting, but under the testimony of Mr. Jones appellant would be guilty, and the jury so find, and we are not under such circumstances authorized to disturb it.
Affirmed.
Affirmed.
                          ON REHEARING.                        February 2, 1916.